Case: 13-40618      Document: 00513113754         Page: 1    Date Filed: 07/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-40618                                  FILED
                                  Summary Calendar                            July 13, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GILBERTO VILLATORO-ORTEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:13-CR-63


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Gilberto Villatoro-Ortez (Villatoro) appeals the sentence imposed
following his guilty plea conviction for being unlawfully present in the United
States following removal. He argues that the district court erred by applying
a 16-level enhancement for his being removed following a conviction for a drug
trafficking offense for which the sentence was greater than 13 months of
imprisonment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40618    Document: 00513113754    Page: 2   Date Filed: 07/13/2015


                                No. 13-40618

      Villatoro’s sentence has expired, and he has been released. Accordingly,
the appeal of his sentence is moot. See United States v. Rosenbaum-Alanis,
483 F.3d 381, 382 (5th Cir. 2007); United States v. Ramon, 320 F.3d 519, 519-
20 (5th Cir. 2003).
      APPEAL DISMISSED.




                                      2